Exhibit 10.31
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) between B/E Aerospace, Inc.,
through its Consumables Management Segment (“BEA”) and Richard M. Sharpe
(“Consultant”) is entered into and effective as of December 10, 2013, and sets
forth the terms and conditions on which Consultant has agreed to provide certain
services to BEA.  In return for Consultant’s engagement by BEA, Consultant
agrees as follows:
 
1.
Terms of Engagement

 
1.1.
BEA is engaged in the business of, among other things, logistics, warehousing,
distributing, developing, manufacturing, buying, and selling of aerospace
fasteners and consumables through various channels and mediums including most
recently, e-commerce.  BEA’s business is highly unique and specialized, and the
market for its products and services is worldwide, highly competitive and price
sensitive.

 
1.2.
BEA wishes to engage Consultant (the “Engagement”) to provide certain services
set forth on Exhibit 1 to this Agreement (collectively, the “Services”).  If
possible, the Services may be performed electronically or telephonically.

 
1.3.
The Engagement commences on March 1, 2014, and terminates on February 28, 2017,
unless extended as provided herein (the “Consulting Period”).

 
1.4.
Consultant agrees to make no representations, warranties or commitments on
behalf of BEA to any third-party and shall not execute any agreement on BEA’s
behalf in providing the Services without BEA’s specific prior written consent.

 
1.5.
During the Consulting Period, Consultant shall be required to be reasonably
available to devote no more than sixty (60) hours during any given calendar
month to performing the Services, as specified by BEA from time to time.  BEA
shall set deadlines and goals for the performance of the Services under this
Agreement and may limit Consultant’s access to BEA’s property to certain hours,
but Consultant shall maintain discretion as an independent contractor to perform
the Services under this Agreement within those deadlines, goals and limitations.

 
1.6.
On a monthly basis, BEA shall compensate Consultant at a rate of Thirty Seven
Thousand Two Hundred Twenty-Five Dollars ($37,225) per month, payable in arrears
on the last day of the month (pro-rated for partial months) (“Consulting Fees”).

 
1.7.
BEA has a valuable proprietary interest in the Proprietary Information and the
Company Inventions (each as defined in the Proprietary Rights Agreement, as
defined below).  By virtue of the Engagement, Consultant has and will have
access to such Proprietary Information, and has created and will create or
participate in the creation of such Company Inventions, both of which are owned
and shall continue to be owned by BEA.

 
1.8.
As a condition of this Agreement, Consultant and BEA shall enter into a
Proprietary Rights Agreement in the form attached hereto as Exhibit 2 (the
“Proprietary Rights Agreement”), which is hereby incorporated herein by
reference, and which shall be in addition to and not in lieu of Consultant’s
existing Proprietary Rights Agreement (“Existing Proprietary Rights Agreement”)
that Consultant entered into in connection with his employment, which is
attached hereto as Exhibit 3.  A violation of the Proprietary Rights Agreement
shall constitute a violation of this Agreement.  During the Engagement,
Consultant shall comply with BEA’s Code of Conduct.  The provisions relating to
non-solicitation in this Agreement and in the Proprietary Rights Agreement shall
be deemed separate and distinct provisions, and each applicable time period
shall run concurrently in accordance with its terms for the benefit of BEA.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Subcontractors; Assignability

 
 
Consultant agrees to perform the Services hereunder himself.  Consultant may not
subcontract any or all of Consultant’s obligations to BEA under the
Engagement.  Consultant may not assign this Agreement or any of the rights or
obligations hereunder (whether in whole or in part).

 
3.
Acknowledgment of Reasonableness

 
In connection with the limited protection afforded to BEA by the covenants
contained in the Proprietary Rights Agreement, Consultant acknowledges that
Consultant’s right to compete and disclose Proprietary Information have been
limited only to the extent necessary to protect BEA, and in the event the
Engagement terminates for any reason, Consultant will be able to continue with
Consultant’s business without violating the restrictions contained in the
Proprietary Rights Agreement.  Consultant further acknowledges that the
restrictions contained in the Proprietary Rights Agreement are reasonable and
necessary for the protection of BEA’s legitimate business interests.
 
4.
Independent Contractor; Benefits; Taxes

 
4.1.
Consultant acknowledges and agrees that during the Consulting Period, Consultant
is solely an independent contractor and is not an employee, agent or partner of
BEA or any of its affiliates for any purpose.  Consultant has no authority to
bind BEA in any contractual manner, or to represent to others that the
relationship between BEA and Consultant is other than as stated
herein.  Accordingly, BEA will have no obligation or liability to Consultant for
the payment of any fringe benefits, medical expense reimbursement, health
insurance, disability insurance, life insurance, pension, profit sharing or
other retirement plan, contribution, or expense, social security, taxes,
vacation pay, sick pay, workers’ compensation insurance, general or professional
liability insurance, or other similar items in connection with the Engagement,
all of which costs and expenses shall be borne solely by Consultant.  Without
limiting the generality of the foregoing, the parties hereby acknowledge and
agree that BEA shall have no responsibility to (i) withhold any federal or state
income taxes; (ii) withhold federal social security tax (FICA); (iii) pay any
federal or state unemployment taxes for the account of Consultant; or (iv) pay
workers’ compensation insurance premiums for coverage for Consultant.

 
 
2

--------------------------------------------------------------------------------

 
 
4.2.
Consultant will be responsible for and will pay all taxes on all amounts paid to
Consultant by BEA in connection with the Engagement, including all applicable
federal or state income taxes, federal social security taxes, and federal or
state unemployment taxes.  As an inducement for BEA to enter into this
Agreement, Consultant hereby agrees to indemnify, defend and hold harmless BEA
and its stockholders, directors, officers, agents, employees and affiliates from
and against any loss, cost, expense, or damage (including attorney’s fees)
arising from any determination by the Internal Revenue Service, any other
federal, state or foreign governmental agency, or any insurance company, that
BEA is required to withhold or pay payroll taxes or to provide workers’
compensation insurance coverage for Consultant.

 
4.3.
Consultant represents and warrants that Consultant is free to enter into this
Agreement and that this Agreement does not violate any agreement to which
Consultant is a party.

 
4.4.
Consultant agrees that if Consultant or any agent or employee of Consultant
operates a motor vehicle in performing the Services, BEA shall not be
responsible for any damage or loss sustained by the use of such motor vehicle.

 
5.
General Provisions

 
5.1.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida, without giving effect to the
conflicts of laws principles thereof.  Consultant agrees that jurisdiction over
any dispute arising out of or in connection with this Agreement or the
Engagement will be vested exclusively in the state and/or federal courts located
in Palm Beach County, Florida, and Consultant irrevocably submits and consents
to such jurisdiction and venue.

 
5.2.
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other prior
and contemporaneous agreements, understandings, and commitments between the
parties with respect to the subject matter hereof.  No provision of this
Agreement may be terminated, amended, modified, or waived, by course of dealing
or otherwise, unless such termination, amendment, modification, or waiver is set
forth in a written agreement referencing this Agreement and executed by
Consultant and BEA.  Any variance from, or addition to, the terms and conditions
of this Agreement in any present or future document delivered from one party to
the other will be of no effect unless agreed to in writing by an authorized
representative of the party receiving the document.

 
5.3.
Severability.  The provisions of this Agreement are severable.  If any provision
is found to be unenforceable in whole or in part, it shall be construed or
limited in such a way as to make it enforceable, consistent with the manifest
intentions of the parties.  If such construction or limitation is not possible,
the unenforceable provision shall be stricken, and the remaining provisions of
this Agreement shall remain valid and enforceable.

 
5.4.
Headings.  The headings in this Agreement are for convenience of reference only
and shall not alter, limit or otherwise affect the meaning hereof.

 
 
3

--------------------------------------------------------------------------------

 
 
5.5.
Waiver.  BEA’s failure to insist upon strict compliance with any provision
hereof or any other provision of this Agreement, or the failure to assert any
right that BEA may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by BEA of a breach of or non-compliance with
any provision of this Agreement by Consultant will not operate or be construed
as a waiver of any other or subsequent breach or non-compliance by Consultant.

 
5.6.
Counterparts; Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.  Facsimile or electronically transmitted
signatures shall be deemed to be originals.

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

B/E AEROSPACE, INC.  
RICHARD M. SHARPE
        (“BEA”)  
(“Consultant”)
       
By:
      Name:  Norris Powell     Title:  Vice President, Corporate     Human
Resources    



 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
(Description of Consulting Services)
 
Assist as needed post-retirement with special projects for Consumables
Management as may be requested from time-to-time by John Cuomo, Werner
Lieberherr, or Tom McCaffrey, including but not limited to:
 
● Providing perspective and continuity with leadership team (strengths /
weaknesses / training plan) summary of segment value proposition, position in
the marketplace, operational footprint, growth opportunities;
 
● Assisting with key customer / supplier executive introductions and
relationship-building;
 
● Remaining on-call as reference for any questions related to the business;
 
● Leveraging Consultant's relationships in maintaining advantageous executive
customer relationships that benefit B/E Aerospace (for example, with Boeing,
Honeywell, Aviation Partners Boeing, Standard Aero, KHI, etc.);
 
● Supporting potential aerospace company acquisitions in the investigative and
due diligence phases as requested;
 
● Supporting Operational Excellence activities in the Consumables Management
Segment / major workshops as requested; and
 
● Supporting any other business request.
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
Proprietary Rights Agreement
 
This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to B/E Aerospace, Inc. and/or any of its subsidiaries
or affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.
 
I acknowledge and agree that:
 
1.
Agreement, Effective Date. This Agreement shall be effective on, the first day
of my employment, consultancy, and/or tenure as an independent contractor with
the Company and shall continue in effect throughout my employment, consultancy,
and/or tenure as an independent contractor (the “Agreement Period”). As an
inducement to and in consideration of my acceptance and/or continuation of
employment, consultancy, and/or tenure as an independent contractor with the
Company, and the Company’s compensating me for services and extending to me
certain other benefits of a compensatory nature, but without any obligation on
the Company’s part to continue such employment, compensation or benefits for any
specified period whatsoever, I agree to protect, safeguard and maintain the
integrity and confidentiality of the Company’s valuable assets and legitimate
business interests in accordance with the terms and conditions set forth in this
Agreement.

 
2.
Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

 
 
(i)
Written materials of the Company;

 
 
(ii)
The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

 
 
(iii)
The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

 
 
(iv)
Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

 
 
(v)
All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company's internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers or vendors. Information relating
to formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(vi)
Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

 
 
(vii)
All other non-public information regarding the amount and nature of the capital
and assets owned or controlled by, or net worth of, the Company and/or any of
the Company's shareholders, members, partners, employees or investors; the
investments made, directly or indirectly, by the Company (including, but not
limited to, any partnerships, corporations or other entities in which the
Company may invest and the assets which any of those entities acquires); the
expected or actual rates of return or holding periods of any investment by the
Company; the respective interest in any investment of any of its shareholders,
members, partners or investors or the manner in which those interests are held;
the identities of the other persons or entities who participate in any
investment made by the Company; and financial statements, projections, budgets
and market information;

 
 
(viii)
All discoveries, software (including, without limitation, both source code and
object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

 
 
(ix)
The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 
 
(x)
“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

 
3.
Inventions.

 
 
3.1
Definition of Inventions used in this Agreement: the term “Invention” means any
new or useful art, discovery, contribution, finding or improvement, whether or
not patentable, and all related know-how. Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas

 
 
3

--------------------------------------------------------------------------------

 
 
 
3.2
Disclosure and Assignment of Inventions.

 
 
  (i)
I will promptly disclose and describe to the Company all Inventions which I may
solely or jointly conceive, develop, or reduce to practice during the Agreement
Period (i) which relate, at the time of conception, development or reduction to
practice of the Invention, to the Company’s business or actual or demonstrably
anticipated research or development, (ii) which were developed, in whole or in
part, on the Company’s time or with the use of any of the Company’s equipment,
supplies, facilities or Trade Secrets, or (iii) which resulted from any work I
performed for the Company (the “Company Inventions”). I assign all my right,
title and interest worldwide in the Company Inventions and in all intellectual
property rights based upon the Company Inventions. However, I do not assign or
agree to assign any Inventions relating in any way to the Company business or
demonstrably anticipated research and development which were made by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company, which Inventions, if any, are identified on Exhibit “A” to this
Agreement. Exhibit “A” contains no confidential information. I have no rights in
any Inventions other than the inventions specified in Exhibit “A”. If no such
list is attached, I have no such Inventions or I grant an irrevocable,
nonexclusive, royalty-free, worldwide license to the Company to make, use and
sell Inventions developed by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company.

 
 
(ii)
I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and are
to be assigned to the Company as a Company Invention unless and until I have
established the contrary. I agree to disclose promptly in writing to the Company
all Inventions made or conceived by me for one (1) year after the Agreement
Period, whether or not I believe such Inventions are subject to this Agreement,
to permit a determination by the Company as to whether or not the Inventions
should be the property of the Company. Any such information will be received in
confidence by the Company.

 
 
3.3
Nonassignable Inventions. This Agreement does not apply to an invention which
qualifies fully as a nonassignable invention.

 
4.
Use and Return of Proprietary Information and Trade Secrets:

 
 
(i)
I agree that under no circumstance and at no time shall any of the Proprietary
Information and Trade Secrets be taken from the Company’s premises and that
under no circumstances and at no time shall any of the Proprietary Information
and Trade Secrets be duplicated, in whole or in part, without the express
written permission of the Company, which permission may be granted or denied in
the Company’s sole and absolute discretion;

 
 
(ii)
I agree that, upon termination of my employment (if applicable) and/or tenure as
an independent contractor with the Company for any reason (regardless of whether
or not the Company retains me as a consultant) or at any other time upon the
Company’s request, I shall return to Company, without retaining any copies, all
Proprietary Information and Trade Secrets, as well as all other Company’s
documents and other materials, which are in my possession regardless of the form
in which any such materials are kept;

 
 
(iii)
I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in and to the work product to the Company, as provided for
in paragraph (v) below. I agree to turn over to the Company all physical
manifestations of the Proprietary Information and Trade Secrets in my possession
or under my control at the request of the Company;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv)
I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company's interests;

 
 
(v)
I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 
 
(vi)
In case the governing law mentioned in Article 8.1 of the Agreement would be
deemed inapplicable by a judge or an arbitrator, the following provisions shall
apply:
 
In the course of the Services, I may realize works of the mind including, but
not limited to, brochures, literary works, drawings, illustrations, plans or
databases (the “Creations”).
 
I hereby acknowledge to assign to BEA all intellectual property rights in and in
relation to the Creations as and when they are created, including, but not
limited to, registered and non-registered copyrights, designs, trademarks, and
all related goodwill, applications for registration for any such rights as may
exist anywhere in the world, and the right to make such applications (the
“Intellectual Property Rights”).

 
 
5

--------------------------------------------------------------------------------

 
 
 

 
Therefore, I acknowledge to assign to BEA all Intellectual Property Rights, in
the entire world, for the duration of protection of such Intellectual Property
Rights, for any present and future purposes and use, including, without
limitation, the right to use, the right to reproduce, the right to adapt and the
right to represent, being specified that:
     
·
the right to use includes the right to use the Creations and the Intellectual
Property Rights on the Creations, for any purposes and in any manner;
       
·
the right to reproduce includes the right to reproduce the whole or part of the
Creations by any means and in any form and format, whether known at present or
to be discovered in the future, on any supports including analogical or digital
media, by any process whether known at present or to be discovered in the
future, in any language and in any territory, and to make or have made unlimited
number of any original or copies;
       
·
the right to adapt includes the right to correct mistakes, to make any version,
in any language, and notably in computer language, of all or part of the
Creations, and more generally the right to translate, arrange, modify, transform
all or part of the Creations in writing, orally, or in an analogical or digital
way, for any kind of use and/or exploitation;
       
· 
the right to represent includes the right to publicly represent or have
represented the Creations, by any means whether known at present or to be
discovered in the future, notably the diffusion, the broadcasting in analogical
and/or digital way, on any computer and telecommunication networks, open and/or
private, national and/or international, in the specialized or mass diffusion
networks.
       
I expressly agree that my compensation for the assignment of the Intellectual
Property Rights consists of a lump sum, due to the fact that the basis of
calculation of a proportionate compensation cannot be determined in practice. I
agree that such compensation is included in the global compensation described in
Article 1.4 of the Agreement and corresponds to 5% of the latter.

 
5.
Competitive Employment. During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company.

 
 
I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Proprietary Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

 
 
I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 
6.
Non-solicitation. During the Agreement Period and for a period of two (2) years
thereafter, I will not solicit or encourage, or cause others to solicit or
encourage, any employees, suppliers, vendors, or consultants of/to the Company
to terminate their employment or other relationship, as applicable, with the
Company.

 
 
6

--------------------------------------------------------------------------------

 
 
7.
Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

 
8.
No Conflicting Obligations. My performance of this Agreement does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

 
9.
Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

 
10.
Specific Performance. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages, if appropriate).

 
11.
Waiver. The waiver by the Company of a breach of any provision of this Agreement
by me will not operate or be construed as a waiver of any other or subsequent
breach by me.

 
12.
Severability. If any part of this Agreement is found invalid or unenforceable,
that part will be amended to achieve as nearly as possible the same economic
effect as the original provision and the remainder of this Agreement will remain
in full force.

 
13.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.

 
14.
Entire Agreement. Except for that certain Consulting Agreement between me and
the Company, this Agreement and the Exhibits to this Agreement constitute the
entire agreement between the parties relating to this subject matter and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral, except for prior proprietary rights
agreements which shall for the period prior to the effective date of this
agreement be deemed to be in addition to, and not in lieu of, this Agreement for
such prior period. This Agreement may be amended or modified only with the
written consent of both me and the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 
 
7

--------------------------------------------------------------------------------

 
 
15.
Assignment. This Agreement may be assigned by the Company. I may not assign or
delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 

     
CONSULTANT
         
Date:
           
(Name)
                       
(Printed Name)
                   
Date:
   
B/E AEROSPACE, INC.
               
By:
                 
Title:
Vice President, Human Resources

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT 3
 
(Prior Proprietary Rights Agreement)
 
10